ICJ_005_Fisheries_GBR_NOR_1951-12-18_JUD_01_ME_02_EN.txt. 154

SEPARATE OPINION OF JUDGE HSU MO

I agree with the finding of the Court that the method of straight
lines used in the Norwegian Royal Decree of July 12th, 1935, for
the delimitation of the fisheries zone, is not contrary to inter-
national law. But I regret that I am unable to share the view of
the Court that all the straight base-lines fixed by that Decree are
in conformity with the principles of international law.

It is necessary to emphasize the fact that Norway’s method of
delimiting the belt of her northern territorial sea by drawing straight
lines between point and point, island and island, constitutes a
deviation from what I believe to be a general rule of international
law, namely, that, apart from cases of bays and islands, the belt
of territorial sea should be measured, in principle, from the line of
the coast at low tide. International law permits, in certain circum-
stances, deviations from this general rule. Where the deviations
are justifiable, they must be recognized by other States. Norway
is justified in using the method of straight lines because of her
special geographical conditions and her consistent past practice
which is acquiesced in by the international community as a whole.
But for such physical and historical facts, the method employed by
Norway in her Decree of 1935 would have to be considered to be
contrary to international law. In examining, therefore, the ques-
tion of the validity or non-validity of the base-lines actually drawn
by Norway, it must be borne in mind that it is not so much the
direct application of the general rule as the degree of deviation
from the general rule that is to be considered. The question in
each case is: how far the line deviates from the configuration of
the coast and whether such deviation, under the system which the
Court has correctly found Norway to have established, should be
recognized as being necessary and reasonable.

The examination of each base-line cannot thus be undertaken in
total disregard of the coast line. In whatever way the belt of terri-
torial sea may be determined, it always remains true that the terri-
torial sea owes its existence to land and cannot be completely
detached from it. Norway herself recognizes that the base-lines
must be drawn in a reasonable manner and must conform to the
general direction of the coast.

The expression ‘‘to conform to the general direction of the coast”,
being one of Norway’s own adoption and constituting one of the
elements of a system established by herself, should not be given a

42
155 SEPARATE OPINION OF JUDGE HSU MO

too liberal interpretation, so liberal that the coast line is almost
completely ignored. It cannot be interpreted to mean that Norway
is at liberty to draw straight lines in any way she pleases provided
they do not amount to a deliberate distortion of the general outline
of the coast when viewed as a whole. It must be interpreted in the
light of the local conditions in each sector with the aid of a relat-
ively large scale chart. If the words “to conform to the general
direction of the coast” have any meaning in law at all, they must
mean that the base-lines, straight as they are, should follow the
configuration of the coast as far as possible and should not unne-
cessarily and unreasonably traverse great expanses of water, taking
no account of land or islands situated within them.

Having examined the different sectors of the territorial sea as
delimited by the Decree of 1935, I find two obvious cases in which
the base-line cannot be considered to have been justifiably drawn.
I refer to the base-line between points 11 and 12, which traverses
Sverholthavet, and the base-line between points 20 and 21, which
runs across Lopphavet.

In the former case, the base-line, being 39 miles long, encloses a
large area of the sea as Norwegian internal waters. The question
to be determined here is whether the line is to be considered as
the closing line of a bay or whether it is simply a line joining one
base-point to another. If it is the former, it will be necessary to
determine whether the area in question constitutes a bay in inter-
national law. In my opinion, the area is a combination of bays,
large and small, eight in all, but not a bay in itself. It is not a bay
in itself simply because it does not have the shape of a bay. To
treat a number of adjacent bays as an entity, thereby completely
ignoring their respective closing lines, would result in the creation
of an artificial and fictitious bay, which does not fulfil the require-
ments of a bay, either in the physical or in the legal sense. There
is no rule of international law which permits the creation of such
kind of bay.

It has been argued by the Agent of the Norwegian Government
that the fact that the Sverholt peninsula protrudes into the waters
in question to form the two fjords of Laksefjord and Porsanger-
fjord cannot deprive these waters of the character of a bay. But
geographically and legally, it is precisely the existence of this
peninsula that makes the two fjords separate and distinct bays,
and it is this fact, coupled with the protrusion of smaller peninsulas
on either side of the two fjords, that gives to this part of the coast
(the section between points 11 and 12), not the character of a
bay, but merely the character of a curvature, a large concavity
formed by the closing lines of several independent bays. Nature
having created a number of bays, neighbouring but distinct from

43
156 SEPARATE OPINION OF JUDGE HSU MO

one another, the littoral State cannot, by the exercise of its sover-
eignty, turn them into one bay by drawing a long line between
two most extreme points.

If the base-line over Sverholthavet is not the closing line of
a bay, it must be just one of the straight lines joining one base-
point to another. In that case, I fail to see how that line can be
considered to conform to the general direction of the coast. In
order to follow the general configuration of the coast, it should
take into account at least some of the points which serve as the
starting or terminal points of the closing lines of the bays now
enclosed by the long line in question. To leave out all the points
on land which interpose between the two extreme points Nos. 11
and 12 and to enclose the whole concavity by drawing one
excessively long line is tantamount to using the straight line method
to extend seaward the four-mile breadth of the territorial sea.
The application of the method in this manner cannot, in my view,
be considered as reasonable.

In the case of Lopphavet, the line connecting points 20 and 21,
being 44 miles in length, affects an area of water of several hundred
square miles. Norway does not claim this expanse of water to be
a bay, and, indeed, by no stretch of the imagination could it be
considered as a bay. Since Lopphavet is not a bay, there does
not exist any legal reason for the base-line to skip over two
important islands, Loppa and Fuglôy, each of which forms a unit
of the ‘‘skjzrgaard’’. In ignoring these islands, the base-line makes
an obviously excessive deviation from the general direction of the
coast. For this reason, it cannot be regarded as being justifiable.

The Agent of the Norwegian Government remarked during the
oral proceedings that the basin of Lopphavet led to the Indreleia
which should be considered as Norwegian internal waters. I do
not think that the Indreleia has anything to do with the region
in question. For the Indreleia, according to the charts furnished
by the Norwegian Government, goes through the Kaagsund
between the islands of Arnôy and Kaagen and proceeds northward
and northeastward between the islands of Loppa and Loppakalven
on the one hand and the mainland on the other, finally bending
into the Séréysund. It does not at all cut through Lopphavet out-
side the islands of Arndy, Loppa and Séréy. Consequently, it
does not overlap any portion of the immense area in this sector
enclosed by the long base-line as Norwegian internal waters.

I have so far examined the question of the validity or otherwise
of the two base-lines, the one affecting Sverholthavet, the other
Lopphavet, exclusively from the aspect of their conformity or
non-conformity with the general direction of the coast. It remains
to consider whether Norway may base her claim in respect of the
two regions on historical grounds. In my opinion, notwithstanding

44
157 SEPARATE OPINION OF JUDGE HSU MO

all the documents she has produced, she has not succeeded in
establishing any historic title to the waters in question.

In support of her historic title, Norway has relied on habitual
fishing by the local people and prohibition of fishing by foreigners.
As far as the fishing activities of the coastal inhabitants are con-
cerned, I need only point out that individuals, by undertaking
enterprises on their own initiative, for their own benefit and with-
out any delegation of authority by their Government, cannot confer
sovereignty on the State, and this despite the passage of time and
the absence of molestation by the people of other countries. As
for prohibition by the Norwegian Government of fishing by
foreigners, it is undoubtedly a kind of State action which militates
in favour of Norway’s claim of prescription. But the Rescripts on
which she has relied contain one fatal defect : the lack of precision.
For they fail to show any precise and well-defined areas of water,
in which prohibition was intended to apply and was actually
enforced. And precision is vital to any prescriptive claim to areas
of water which might otherwise be high seas.

With regard to the licenses for fishing granted on three occasions
by the King of Denmark and Norway to Erich Lorch, Lieutenant-
Commander in the Dano-Norwegian Navy towards the close of the
17th century, I do not think that this is sufficient to confer historic
title on Norway to Lopphavet. In the first place, the granting by
the Danish-Norwegian Sovereign to one of his own subjects of what
was at the time believed to be a special privilege can hardly be
considered as conclusive evidence of the acquisition of historic title
to Lopphavet vis-a-vis all foreign States. In the second place, the
concessions were limited to waters near certain rocks and did not
cover the whole area of Lopphavet. Lastly, there is no evidence to
show that the concessions were exploited to the exclusion of particip-
ation by all foreigners for a period sufficiently long to enable the
Norwegian Government to derive prescriptive rights to Lopphavet.

My conclusion is therefore that neither by the test of conformity
with the general direction of the coast, nor on historical grounds,
can the two base-lines drawn across Sverholthavet and Lopphavet,
respectively, be considered as being justifiable under the principles
of international law. |

(Signed) Hsu Mo.

45
